DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on August 2, 2022 have been entered. Applicant amended claims 1, 8, and 15. Claims 1-20 remain pending in the application.
Response to Arguments
Applicant’s arguments filed on August 2, 2022 with respect to the Non-Final Office Action dated March 25, 2022 have been fully considered.

Terminal Disclaimer
The terminal disclaimer filed on August 9, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11042416 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner' s statement of reasons for allowance:
The closest prior art of record to the claimed invention are Richoux (US PGPUB No. 20060106931), Naito et al. (US PGPUB No. 20060173983). Richoux, and Naito, either alone or in combination, do not teach following limitations of claim 1:   selecting, from a set of n-dimensional building blocks that each include an n-dimensional arrangement of compute nodes, a subset of the building blocks for the computing workload, wherein n is greater than or equal to two, wherein each building block in the set of building blocks is connected to an optical network that includes one or more optical circuit switches for each of the n-dimensions, and wherein each building block includes a plurality of segments of compute nodes along one or more of the n-dimensions; and configuring, for each dimension of the n-dimensions, the one or more optical circuit switches for the dimension by updating respective routing data for the one or more optical circuit switches for the dimension such that each compute node of the subset of building blocks along the dimension communicate, through the one or more optical circuit switches for the dimension, with each other compute node of the subset of building blocks along the dimension. 
When considered, these limitations in combination with other limitations of claim 1, are not taught by Richoux and Naito.
Independent claims 8 and 15 recite substantially similar limitations. Therefore, claims 8 and 15 are allowed under similar rationale.
Dependents claims are allowed by the virtue of corresponding independent claims are being allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL M HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 9:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	August 10, 2022

/KAMAL M HOSSAIN/Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444